 1   Stephen C. Chuck (SBN 119612)                                       CLOSED
     schuck@cbtlegal.com
 2   Victoria J. Tsoong (SBN 261862)
     vtsoong@ cbtlegal.com
 3   CHUCK & TSOONG, LLP
     700 North Brand Boulevard, Suite 440
 4   Glendale, CA 91203
     Tel: (626) 689-4000; Fax: (626) 689-4011
 5
     Attorneys for Defendant and Counter-Claimant
 6   FIRST RATE STAFFING CORPORATION
 7
     Lincoln Horton, Esq. (SBN 165238)
 8   lhorton@hortonvillagelaw.com
     Horton Village Law Group, APC
 9   16236 San Dieguito Road, Suite 5-24
     Rancho Santa Fe, CA 92067
10   Phone: 858-832-8685
11   Attorneys for Plaintiff and Counter-Defendants
     ZURICH AMERICAN INSURANCE COMPANY
12   OF ILLINOIS; ZURICH AMERICAN INSURANCE
     COMPANY
13

14
                              UNITED STATES DISTRICT COURT
15
              CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
16

17   ZURICH AMERICAN INSURANCE                      Case No: 2:17-cv-04864-CAS(KSx)
     COMPANY OF ILLINOIS
18                                                  ORDER ENTERING JUDGMENT
                  Plaintiff                         PER STIPULATION OF PARTIES
19   v.
20   FIRST RATE STAFFING CORPORATION
     and DOES 1 to 100, inclusive
21

22                Defendants.
     ___________________________________________
23
          AND RELATED COUNTER-CLAIM
24

25

26          Having reviewed and considered the Stipulation for Entry of Judgment by and
27   between Plaintiff and Counter-Defendant Zurich American Insurance Company of Illinois
28   and Counter-Defendant Zurich American Insurance Company (collectively “Plaintiff
                                              1
      _________________________________________________________________________________
 1   Zurich”) and Defendant and Counter-Claimant First Rate Staffing Corporation
 2   (“Defendant FRS”), and finding just cause therefor, the Court orders as follows:
 3         1.    In accordance with that certain Settlement Agreement dated April 8, 2019,
 4   Plaintiff Zurich shall be paid the principal sum of Eight Hundred Twenty-Six Thousand,
 5   Three Hundred Twenty-Three Dollars and Six Cents ($826,323.06) (“Principal”) plus
 6   interest at the rate of ten percent (10%) per annum thereon by Defendant FRS.
 7         2.    The Principal plus interest at the rate of ten percent (10%) per annum thereon
 8   due to Plaintiff Zurich shall be paid by Defendant FRS in accordance with the Settlement
 9   Agreement. A true and correct copy of the Settlement Agreement is attached hereto as
10   Exhibit A and incorporated herein by this reference.
11         3.    This Stipulated Judgment is entered by this Court and shall supersede for all
12   purposes the Judgment entered by the Court in this matter on January 18, 2019.
13         4.    The Judgment shall be reduced by the amount of any payments made by
14   Defendant FRS.
15
           5.    The United States District Court for the Central District of California, sitting
16
     in Los Angeles, California, shall have continuing, ancillary jurisdiction to enforce the
17
     Settlement Agreement and this Judgment on application of any party hereto, regardless of
18
     the status of the action, pursuant to Kokkonen v. Guardian Life Ins. Co. of America (1994)
19
     511 US 375, 378.
20
           IT IS SO ORDERED, ADJUDGED AND DECREED:
21

22                                         UNITED STATES DISTRICT COURT
23

24   DATED: April 22, 2019                 __                                      ____
                                           Hon. Christina A. Snyder
25
                                           District Court Judge
26

27

28


                                                 2
